FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

RAUL MORALES-IZQUIERDO,               
                      Petitioner,            No. 03-70674
              v.
                                             Agency No.
                                             A79-166-816
ALBERTO R. GONZALES, Attorney
General,                                       ORDER
                     Respondent.
                                      
                    Filed January 5, 2006

Before: Mary M. Schroeder, Chief Judge, Harry Pregerson,
 Stephen Reinhardt, Alex Kozinski, Pamela Ann Rymer,
Michael Daly Hawkins, Sidney R. Thomas, Susan P. Graber,
 William A. Fletcher, Ronald M. Gould and Jay S. Bybee,
                      Circuit Judges.


                          ORDER

   The Attorney General gave notice filed December 6, 2005,
that the government has filed a motion in the district court to
transfer to this court Morales’s habeas corpus petition chal-
lenging the underlying order of deportation. See REAL ID
Act of 2005, Pub. L. No. 109-13, § 106(c), 119 Stat. 231, 311
(May 11, 2005).

  En banc proceedings in this case are STAYED pending fur-
ther order of this court.

  Pursuant to prior order of this court, “[t]he three-judge
panel opinion shall not be cited as precedent by or to this
court or any district court of the Ninth Circuit, except to the

                              35
36            MORALES-IZQUIERDO v. GONZALES
extent adopted by the en banc court.” Morales-Izquierdo v.
Gonzales, 423 F.3d 1118, 1118-19 (9th Cir. 2005).
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.